Case: 14-11008   Date Filed: 04/05/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     _______________________

                            No. 14-11008
                        Non-Argument Calendar
                       ______________________

               D.C. Docket Nos. 4:13-cv-00142-WTM-GRS,
                      4:09-cr-00416-WTM-GRS-1

JAMES BERNARD JONES, JR.,

                                                        Petitioner – Appellant,

versus

UNITED STATES OF AMERICA,

                                                       Respondent – Appellee.

                        _____________________

               Appeal from the United States District Court
                  For the Southern District of Georgia
                        _____________________

                             (April 5, 2016)

                    ON REMAND FROM THE
                UNITED STATES SUPREME COURT

Before MARCUS, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 14-11008        Date Filed: 04/05/2016     Page: 2 of 2


       This case is here following a remand from the Supreme Court for

consideration in light of Johnson v. United States, 135 S. Ct. 2551 (2015).

Following review of the record and the parties’ supplemental briefs, we affirm the

denial of Mr. Jones’ motion to vacate pursuant to 28 U.S.C. § 2255.


       Briefly stated, Mr. Jones cannot show prejudice from his counsel’s failure to

object to the BOLEO offense being counted as a qualifying conviction under the

career offender provisions of the Sentencing Guidelines. See U.S.S.G. §§ 4B1.1(a)

& 4B1.2. As we indicated in our prior opinion, the BOLEO offense constituted a

“crime of violence” under the residual clause of the career offender provisions.

Because we have recently held that the vagueness principle announced in Johnson

does not apply to the career offender provisions of the Sentencing Guidelines, see

United States v. Matchett, 802 F.3d 1185 (11th Cir. 2015), any constitutional

objection by Mr. Jones’ counsel to the use of the residual clause of the career

offender guideline would have failed.*


       AFFIRMED.




_________________

       *We deny Mr. Jones’ motion to expand the certificate of appealability to include a
freestanding guideline error claim.

                                               2